FILED
                             NOT FOR PUBLICATION                             JUL 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DESHA M. CARTER,                                 No. 10-15261

               Plaintiff - Appellant,            D.C. No. 1:05-cv-01057-LJO-DLB

  v.
                                                 MEMORANDUM *
S. BUTLER and S. ROUSSEAU,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Former California state prisoner Desha M. Carter appeals pro se from the

district court’s judgment following a jury trial in his 42 U.S.C. § 1983 action

alleging violations of his Eighth Amendment and due process rights. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s ruling on a motion to continue, Danjaq LLC v. Sony Corp., 263
F.3d 942, 961 (9th Cir. 2001), and we affirm.

      The district court did not abuse its discretion in denying Carter’s motions for

a continuance because the likely utility of the continuance was low, the

continuance would have seriously inconvenienced the court and defendants, and

Carter has failed to establish that he was prejudiced by the denial. See United

States v. Flynt, 756 F.2d 1352, 1359 (9th Cir. 1985).

      AFFIRMED.




                                          2                                   10-15261